PER CURIAM.
The trial court granted summary judgment in this medical malpractice case for the defendants, a physician and his hospital-employer, on statute of limitations grounds. It held, as a matter of law, that the plaintiff had “knowledge of the injury and knowledge of the reasonable possibility that the injury was caused by medical malpractice,” Hillsborough Community Mental Health Center v. Harr, 618 So.2d 187, 189 (Fla.1993); Tanner v. Hartog, 618 So.2d 177 (Fla.1993), more than the two years prior to the commencement of the action provided by section 95.11(4)(b), Florida Statutes (1995). There is no error in this ruling.
Affirmed.